Exhibit 10.32(a)

FIRST AMENDMENT

MARINEMAX NORTHEAST, LLC. and AZIMUT BENETTI, S.P.A.

DEALERSHIP AGREEMENT 2008 - 2010

THIS FIRST AMENDMENT (“AMENDMENT”) to the Dealership Agreement by and between
AZIMUT BENETTI S.P.A., (“AZIMUT”) and MARINEMAX NORTHEAST, LLC, d/b/a MARINEMAX
SURFSIDE 3 (“DEALER”) dated September 1, 2008 (“AGREEMENT”) is entered into as
of the 22 day of June, 2010.

WHEREAS, the parties desire to modify the Agreement as set forth below:

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
the benefits to be derived by each party, the sufficiency of which is
acknowledged, the parties agree as follows:

1. Definitions: Section IX of Definitions (“Territory”) is hereby amended to
include the following territories:

THE STATES OF NORTH CAROLINA, SOUTH CAROLINA AND VIRGINIA

IN WITNESS WHEREOF, the parties have executed this Amendment as of the 22 day of
June, 2010.

 

AZIMUT BENETTI S.P.A     MARINEMAX NORTHEAST, LLC       d/b/a MARINEMAX SURFSIDE
3 By:  

/s/ Marco Valle

    By:  

/s/ Michael H. McLamb

Print Name: Marco Valle     Print Name: Michael H. McLamb Title: Sales Director
    Title: Vice President